Pan v. Eighth Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844
                (2004). Writ relief is generally available, however, only when there is no
                plain, speedy, and adequate remedy in the ordinary course of law. NRS
                34.170; NRS 34.330. This court has consistently held that an appeal is
                typically an adequate legal remedy precluding writ relief.    Pan, 120 Nev.
                at 224, 88 P.3d at 841.
                              We have considered the petition and appendix filed in this
                matter and conclude that our intervention by way of extraordinary relief is
                not warranted. First, petitioner has failed to provide this court with any
                of the parties' pleadings or the parties' motions for summary judgment
                and the oppositions thereto that are essential for this court's consideration
                of the writ petition. NRAP 21(a)(4); Pan, 120 Nev. at 228-29, 88 P.3d at
                844 (requiring petitioner to submit with his petition copies of any parts of
                the record before the respondent district court that are essential for this
                court to understand the issues presented). Second, petitioner has an
                adequate legal remedy in the form of an appeal from any adverse final
                judgment. NRAP 21(b)(1); Pan, 120 Nev. at 224, 88 P.3d at 841; Smith,
                107 Nev. at 677, 818 P.2d at 851. Accordingly, we
                              ORDER the petition DENIED. 1

                                            •             442\      , J.
                                          Hardesty



                Parraguirre                                Cherry




                      'In light of this order, we deny petitioner's emergency stay motion.

SUPREME COURT
        OF                                            2
     NEVADA


(0) 1947A
                cc: Hon. Allan R. Earl, District Judge
                     Bremer Whyte Brown & O'Meara, LLP
                     Sklar Williams LLP
                     Peel Brimley LLP/Henderson
                     Eighth District Court Clerk




SUPREME COURT
        OF                                     3
     NEVADA


(0) 1947A